IN THE
                         TENTH COURT OF APPEALS




                               No. 10-14-00088-CV

                  IN RE WILLIAM PATRICK ALEXANDER



                               Original Proceeding



                          MEMORANDUM OPINION


      In this original proceeding William Patrick Alexander seeks mandamus relief

against Judge Phillip Vick, an assigned visiting senior judge for Coryell County.

Alexander states that Judge Vick has not ruled on pending motions within a

“reasonable time.” Alexander states that the trial court held a hearing on his cause of

action and granted a motion for summary judgment against him because he had not

exhausted his administrative remedies, but did not rule on his pending motions. The

trial court held another telephone hearing, but again did not rule on the pending

motions. The trial court informed Alexander another hearing would be scheduled.
        To obtain mandamus relief for the trial court's refusal to rule on a motion, a

relator must establish: (1) the motion was properly filed and has been pending for a

reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial court

refused to rule. In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig.

proceeding). The mere filing of a motion with a trial court clerk does not equate to a

request that the trial court rule on the motion. Sarkissian, 243 S.W.3d at 861. The relator

has the burden of providing a record establishing that his motion has awaited

disposition for an unreasonable time. In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—

San Antonio 2004, orig. proceeding); see also TEX. R. APP. P. 52.7(a) ("Relator must file

with the petition a certified or sworn copy of every document that is material to the

relator's claim for relief and that was filed in any underlying proceeding....").

        It appears that some of the pending motions may be moot based upon the trial

court’s granting of the motion for summary judgment against Alexander. Alexander

filed a motion to recuse the previous trial judge, and Judge Vick was assigned the case

on November 5, 2012. Judge Vick has held hearings and ruled upon motions in the

cause of action. Alexander filed a request to rule upon all pending motions on March 4,

2014. Alexander has not established that his motion has waited disposition for an

unreasonable time. We deny the petition for writ of mandamus against Judge Phillip

Vick.




In re Alexander                                                                      Page 2
       In this original proceeding Alexander also seeks mandamus relief against the

district clerk. Alexander states that the clerk has failed to properly perform her duties

by failing to file motions, failing to record docket entries, and denying him access to

information. A court of appeals has no jurisdiction to issue a writ of mandamus against

a district clerk except to protect or enforce its jurisdiction. See TEX. GOV’T CODE ANN. §

22.221 (Vernon 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig.

proceeding). We dismiss Alexander’s writ of mandamus against the clerk for want of

jurisdiction.




                                         Al Scoggins
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed; petition denied
Opinion delivered and filed April 17, 2014
[OT06]




In re Alexander                                                                     Page 3